Case 3:21-mc-80107-LB Document 3-5 Filed 04/30/21 Page 1 of 3




                  EXHIBIT 5
            Case 3:21-mc-80107-LB Document 3-5 Filed 04/30/21 Page 2 of 3



No   Container No       Booking No.                  Commodity                    Container
 1   HLBU1157540    HLCUSGN2010AZHJ7    WOODEN FURNITURE                 40ft High Cube
 2   UACU6062460    HLCUHKG2010AVIM2    NON WOVEN FABRIC BAGS            40ft High Cube
 3   FCIU6592144     HLCUEUR200918070   FOOD STUFFS                      20ft General Purpose
 4   TCNU3707158    HLCUSZX2010CHMO8    POWER BANK                       40ft High Cube
 5   HLBU3291500     HLCUCA4201056750   FURNITURE AND PARTS              40ft High Cube
 6   FSCU7295068    HLCUSZX2010CHOD8    POWER BANK                       40ft High Cube
 7   HLXU8550725    HLCUSZX2010BXGF3    HOME AUDIO                       40ft High Cube
 8   FSCU9596332    HLCUSZX2010CHOG0    POWER BANK                       40ft High Cube
 9   BMOU5494037     HLCUSZX2008BPZL6   KITCHENWARE                      40ft High Cube
10   TCNU1947988    HLCUSZX2011ATKK1    PLASCTI DVD CASE                 40ft High Cube
11   TCLU5640713     HLCUBKK201052526   TYRE                             40ft High Cube
12   UETU5435728    HLCUHKG2010AWOT0    RESISTANCE BANDS SETS            40ft High Cube
13   CAIU8658129     HLCUSZX2008BPZL6   KITCHENWARE                      40ft High Cube
14   TCLU5507341     HLCUBKK201052526   TYRE                             40ft High Cube
15   PCIU9460650     HLCUSZX2010BXFZ8   CAR SPEAKER:85182900             40ft High Cube
16   HLBU2194023    HLCUSGN2008ATCU8    SOLAR MODULE                     40ft High Cube
17   LASU9490147     HLCUBKK201020989   EMPTY UNCLEAN ISO TANK           20ft Tank
18   TEMU7081669    HLCUSGN2010AWYA3    274 FIBREBOARD BOX               40ft High Cube
19   TEMU6856767    HLCUSGN2010BBTQ7    FURNITURE                        40ft High Cube
20   TCLU2647252     HLCUBKK200991483   PET FOOD                         20ft General Purpose
21   HLXU6588980    HLCUHKG2009BCLL3    ELECTRONIC GAMES ACCESSORIES     40ft High Cube
22   TLLU5316852     HLCUSZX2010CFTL8   WOODEN BED ROOM FURNITURE        40ft High Cube
23   BSIU9648692     HLCUSZX2010BSFZ1   DECORATIVE LIGHT                 40ft High Cube
24   TCKU6024504     HLCUSZX2010BEJY1   POUCH                            40ft High Cube
25   HLXU6516233    HLCUSGN2010AYSL2    VACUUM CLEANER                   40ft High Cube
26   BEAU4166194    HLCUSGN2010AYSL2    VACUUM CLEANER                   40ft High Cube
27   TCLU9898645     HLCUDA2201053258   RADIAL TRUCK TIRES               40ft High Cube
28   HLBU1999527     HLCUBKK201063040   HP PRINTER                       40ft High Cube
29   CAIU8228961     HLCUSZX2010BJKV8   SPORTING GOODS                   40ft High Cube
30   HLBU2048646     HLCUHKG2009BCLI0   RATED COMMODITY:                 40ft High Cube
31   TCNU3253040    HLCUHKG2010BDSY2    SWITCHING POWER SUPPLIES         40ft High Cube
32   FSCU7226196     HLCUSZX2010BJJX4   SPORTING GOODS                   40ft High Cube
33   TCNU1874710    HLCUHKG2010AWDE0    789 PKGS OF ASSORTED SAUCE       40ft High Cube
34   HLBU2126409     HLCUSZX2010BJJX4   SPORTING GOODS                   40ft High Cube
35   TCLU1450443     HLCUCA4201074662   CENTRIFUGE TUBE                  40ft High Cube
36   HLBU2572118    HLCUHKG2010AUYO7    BELT-                            40ft High Cube
37   FDCU0336567    HLCUSGN2008ATCU8    SOLAR MODULE                     40ft High Cube
38   TCLU8277772    HLCUSGN2008ATCU8    SOLAR MODULE                     40ft High Cube
39   SEGU4830710    HLCUEUR2009AOZL9    COIRGRO COCO OPEN TOP            40ft High Cube
40   UACU5619398     HLCUEUR201031110   2 CAST IRON HUNBLESS PIPE (10)   40ft High Cube
41   CAIU4690396     HLCUEUR201031110   2 CAST IRON HUNBLESS PIPE (10)   40ft High Cube
42   TCLU5787860     HLCUBKK200968852   WOODEN KITCHENWARE               40ft High Cube
43   HLBU2860310    HLCUSZX2010CGFN0    HOUSEHOLD GOODS                  40ft High Cube
44   HLBU2519129     HLCUSZX2010BJKL8   PLASTIC & PVC GOODS              40ft High Cube
45   HLBU2678291    HLCUSZX2010BZUS3    POWERED MONITOR SPEAKER          40ft High Cube
46   CAIU7942716    HLCUSZX2009CYYR8    HOUSEHOLD GOODS                  40ft High Cube
47   BEAU5328392     HLCUBKK201063072   AIO PRINTER                      40ft High Cube
48   TGBU5851668     HLCUBKK201052135   TYRE                             40ft High Cube
49   UETU5284895     HLCUSGN201107625   PLASTIC STRAWS                   40ft High Cube
50   TCNU8169991    HLCUSZX2011BFRW0    STAGE LIGHT AND ACCESSORIES      40ft High Cube
51   DFSU7417005    HLCUSGN2010AZHN1    WOODEN FURNITURE                 40ft High Cube
52   HLBU1629121    HLCUSGN2010AZHO2    WOODEN CHAIR, WOODEN TABLE,      40ft High Cube
53   HLBU2419032     HLCUSZX201052115   PRINTER                          40ft High Cube
54   SEGU5764654    HLCUZS12010ARNE0    LASER PRINTER (CONTAIN           40ft High Cube
55   TCNU8352997    HLCUHKG2010AXDQ4    THERMOSTATS AND PARTS, NOS       40ft High Cube
56   BEAU4986974    HLCUHKG2011ARKM8    234,620PCS OF RELAY              40ft High Cube
57   BEAU4173505    HLCUHKG2009BCLL3    ELECTRONIC GAMES ACCESSORIES     40ft High Cube
58   HLXU8517250     HLCUHKG201102790   MULTIAYER CHIP CAPACITOR         40ft High Cube
           Case 3:21-mc-80107-LB Document 3-5 Filed 04/30/21 Page 3 of 3



59   GESU6305758   HLCUHKG2009BCLL3    ELECTRONIC GAMES ACCESSORIES       40ft High Cube
60   UACU6014544   HLCUZS12009AVDT2    ALEX-S HB CHAIR                    40ft High Cube
61   HLXU8041306   HLCUSZX2010BXGB0    CINCHING UNIT MOTOR WITH WORM      40ft High Cube
62   UACU5575108   HLCUSZX2010CFTD0    BED                                40ft High Cube
63   FDCU0074451   HLCUSZX2010BERW9    COOLER BAG                         40ft High Cube
64   TGHU8330480    HLCUCA4201056800   HOUSEHOLD GOODS                    40ft High Cube
65   CAIU9129644   HLCUSZX2008BPZL6    KITCHENWARE                        40ft High Cube
66   FSCU7223242    HLCUSZX2010CFIB2   PET GROOMING ACCESSORIES           40ft High Cube
67   HLBU1473506   HLCUSGN2010BCLH7    SHW OVER THE DOOR SHOES ORGANIZE 40ft High Cube
68   SLSU8026785    HLCUCA4201115600   PLASTIC GOODS                      40ft High Cube
69   BEAU2163982   HLCUHKG2011APZE7    SERVER PARTS AND ROUTER PARTS      20ft General Purpose
70   TCLU5467803   HLCUSZX2010BXGK8    HC TOWEL DISPENSER                 40ft High Cube
71   HLBU3222270   HLCUSZX2010BWPT9    100%POLYESTER THROW PILLOW         40ft High Cube
72   HLXU8547038   HLCUSZX2010CCPP1    SHELF FLOOR LAMP                   40ft High Cube
73   HLBU1856254   HLCUSZX2010BXPK2    LADIES'JEANS                       40ft High Cube
74   BEAU4986932    HLCUSZX201070950   PRINTERS                           40ft High Cube
75   BEAU4162060   HLCUSZX2010BJKL8    PLASTIC & PVC GOODS                40ft High Cube
76   HLBU2326963   HLCUSZX2010BGXD3    PO6341072 TRIPLE INFINITY, BULK S- 20ft General Purpose
77   UACU5396308    HLCUDA2201050820   IKEA HOME FURNISHING PRODUCTS      40ft High Cube
78   PCIU9469806   HLCUSZX2010BERV8    36 CAN LEAK PROOF HIGH             40ft High Cube
79   UACU5270351   HLCUSGN2010AQJD5    WOODEN FURNITURE                   40ft High Cube
80   UACU5637112   HLCUSZX2010BJKL8    PLASTIC & PVC GOODS                40ft High Cube
81   UACU5728830    HLCUBKK201064740   TYRE                               40ft High Cube
82   HLBU2629384   HLCUSZX2010BGYV7    BUG ZAPPER                         20ft General Purpose
83   GCXU5172155   HLCUSZX2010COKG5    INFANT SEAT-MAMAROO                40ft High Cube
84   BMOU5533621    HLCUBKK201094890   STAINLESS STEEL SINK               40ft High Cube
85   GESU6395387   HLCUSZX2010BMYO9    ROBOT VACUUM CLEANER               40ft High Cube
86   UACU5485283   HLCUSZX2010BWPT9    100%COTTON PILLOWCASES             40ft High Cube
87   HLXU8289000   HLCUSGN2010BJEM8    OFFICE CHAIR                       40ft High Cube
88   HLBU1290629   HLCUSZX2010ASCQ3    12CT DIPPED FIT BOX                40ft High Cube
